DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 5/4/2022. The following is the status of the claims:

Claims 1-3, 5-15, and 17-22 are pending.
Claims 1-3, 5, 13-15,  and 21 have been amended.  Claims 4 and 16 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 5, the amended claim language “the first tube-side fluid flow and the second tube-side fluid flow are exposed to high-pressure fluid flows greater than 800 bar and temperatures higher than 500 °C”.  This language appears to be based upon the use of the heat exchanger, specifically the phrase “exposed to”.  Thus, this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used)  MPEP 2173.05 (p).  
Examiner notes that this may also be considered indefinite as one skilled in the art may consider reasonable alternatively consider the limitation a manufacturing requirement, but based upon the specification it is being treated as a use.  Applicant may be trying to claim a structural requirement of the heat exchanger which would be properly claimed as “a heat exchanger capable of containing high-pressure fluid flows….” .
Claims 6 is rejected based on its dependency from claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 11-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon - (KR101464889 - newly cited and referring to the attached English translation), in view of Plourde et al. - (US2013/0264031 - previously cited), hereinafter referred to as “Jeon” and “Plourde”, respectively, and further view of Bruun et al. (U.S. Patent 7,285,153).

Regarding Claim 1, Jeon discloses (Figures 2-6, 8-9, 12-13) a heat exchanger (100) for exchanging heat between two fluid flows (refrigerant and water) in counter-flow arrangement (per Page 2 of the Description, lines 64-66) comprising: 
a core region (110, Figure 4) having opposed distal ends (longitudinal ends of 110) and defining a length (length along the longitudinal direction of 110) therebetween (as shown in Figure 4), the core region including a first set of heat exchanging passageways (112) disposed at least partially therein the core region (as shown in Figure 4) and a second set of heat exchanging passageways (114) disposed at least partially therein the core region (as shown in Figure 4); and 
a plenum region (a first region defined by refrigerant inlet header 130 and water outlet header 120 and a second region defined by refrigerant outlet header 135 and water inlet header 125), disposed adjacent each one (respectively) of the opposed distal ends of the core region (as shown in Figure 3), each plenum region including a fluid inlet plenum (130 and 125, respectively), a fluid outlet plenum (120 and 135, respectively) and a tube plate (122 and 127, respectively) disposed therebetween the fluid inlet plenum and the fluid outlet plenum (as shown in Figure 4), 
the first set of heat exchanging passageways defining a first tube-side fluid flow path (111) for a first fluid (water, denoted by black flow arrows) and the second set of heat exchanging passageways defining a second tube-side fluid flow path (113) for a second fluid (refrigerant, denoted by white arrows), wherein the second set of heat exchanging passageways have a length longer than the first set of heat exchange passageways (as shown in Figure 4 and per Page 3, lines 89-90), each of the heat exchanging passageways of the first set of heat exchanging passageways and the second set of heat exchanging passageways extending from one of the fluid inlet plenums to one of the fluid outlet plenums (as shown in Figures 3-4 and 9, where the short water tubes 112 extend from inlet plenum 125 and outlet plenum 120 and the long refrigerant tubes 114 extend from the inlet plenum 130 and the outlet plenum 135).
Jeon teaches wherein the tube plates and the core region include a weld bond, rather than a braze bond, formed between each of the heat exchanging passageways of the first set of heat exchanging passageways and the second set of heat exchanging passageways (per Pages 9 and 12, lines 332-333 and 492-496, respectively).
Jeon teaches wherein the first fluid enters the inlet plenum in the first tube-side fluid flow path in a first direction (per fig. 8, black arrows at element 126) and turns substantially perpendicularly in a second direction to enable the first fluid to be channeled through the first set of heat exchanging passageways prior to entering the fluid outlet plenum where the first fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction (per fig. 8, black arrows at element 121).
However, Plourde teaches (Figures 1-2, 4 and 11) a heat exchanger (10) comprising tube plates (42, one in each header), a first set of heat exchange passageways (24a), and a second set of heat exchange passageways (24b). In particular, Plourde teaches that the entire heat exchanger, which includes the tube plates and passageways, is integrally joined via welding or brazing (per Paragraphs 0030 and 0032). A skilled artisan would have recognized that welding or brazing a heat exchanger would each provide a mechanically stable structure capable of ensuring a fluid tight seal along the crevices and/or joint interfaces between the heat exchanger parts ultimately ensuring proper operation during use of the heat exchanger.
Therefore, because welding and brazing heat exchanger parts together were art-recognized equivalents before the effective filing date of the claimed invention in heat exchanger applications where it is desired to form a mechanically stable and fluid tight joint between the parts of the heat exchanger, one of ordinary skill would have found it obvious to substitute a braze bond for the weld bond, for the purpose of providing a mechanically stable structure capable of ensuring a fluid tight seal along the crevices and/or joint interfaces between the heat exchanger parts ultimately ensuring proper operation during use of the heat exchanger.
Jeon does not teach the second fluid enters the inlet plenum in the second tube-side fluid flow path in the first direction and turns substantially perpendicularly in a third direction that 1s opposite to the second direction, such that the second fluid is channeled through the second set of heat exchanging passageways prior to entering the fluid outlet plenum, wherein the second fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction.
Bruun teaches the already taught first fluid flow and that the second fluid enters the inlet plenum in the second tube-side fluid flow path in the first direction and turns substantially perpendicularly in a third direction that is opposite to the second direction, such that the second fluid is channeled through the second set of heat exchanging passageways prior to entering the fluid outlet plenum, wherein the second fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction (per 1st and second versions shown in figure 9).  It would be obvious to one skilled in the art that the inlets and outlet directions compared to the actual flow through the heat exchanger passageways may be modified as shown in Bruun, the motivation would be to either reduce piping and/or fit within the structural limitations of the location of the heat exchanger (bringing the flow around to come in straight may require additional length of pipe or a larger space)
Examiner also notes that changing the inlet and outlet of the second fluid would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Such change are well known in the art as shown by Bruun above, further the applicant specification provides no importance for this flow style (while shown in the figure the specification contains no reference or discussion of this flow change of direction).
  
Regarding Claim 5, Jeon as modified teaches the heat exchanger of Claim 1.
The recitation of “wherein the first tube-side fluid flow and the second tube-side fluid flow are high-pressure fluid flows” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Jeon meets all of the structural limitations as claimed.

Regarding Claim 6, Jeon as modified teaches the heat exchanger of Claim 5 and further teaches (Jeon’s Figure 9) wherein the first tube-side fluid flow and the second tube-side fluid flow are one of a liquid, a vapor or a gas (water is a liquid and refrigerant is a two-phase liquid/gas fluid).
Regarding Claim 7, Jeon as modified teaches the heat exchanger of Claim 1 and further teaches (Jeon’s Figure 4) wherein the plurality of heat exchanging passageways of the first set of exchanging passageways and the plurality of heat exchanging passageways of the second set of heat exchanging passageways have similar shapes, diameters, circumferences or combinations thereof (at least similar shape, as shown in Jeon’s Figure 4).
Regarding Claim 9, Jeon as modified teaches the heat exchanger of Claim 1 and further teaches (Jeon’s Figures 2, 5-6, 9) a plenum shell (shell defined by the walls that form each of the headers 120, 130, 125 and 135) disposed about each of the plenum regions (as shown in Jeon’s Figure 2).
Regarding Claim 11, Jeon as modified teaches the heat exchanger of Claim 1.
The recitation of “wherein the heat exchanger is a recuperator” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Jeon heat exchanger meets all of the structural limitations as claimed and as such is fully capable of being employed as a recuperator. Additionally, and as an alternative, Jeon’s heat exchanger heats the cooler fluid with thermal energy from the hotter fluid and thus under the broadest reasonable interpretation it can be said that Jeon’s heat exchanger recuperates the heat from the hotter fluid as to be used to heat the cooler fluid.
Regarding Claim 12, Jeon as modified teaches the heat exchanger of Claim 1.
The recitation of “wherein the heat exchanger is a recuperator for supercritical CO2 power cycles” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Jeon heat exchanger meets all of the structural limitations as claimed and as such is fully capable of being employed as a recuperator for supercritical CO2 power cycles. 
Regarding Claim 13, Jeon discloses (Figures 2-6, 8-9, 12-13) a heat exchanger (100) for exchanging heat between two fluid flows (refrigerant and water) in counter-flow arrangement (per Page 2 of the Description, lines 64-66) comprising: 
a core region (110, Figure 4) having a first end (rear-most longitudinal end of 110 in Figure 4), a second end (forward-most longitudinal end of 110 in Figure 4) and defining a length (length along the longitudinal direction of 110) therebetween, 
a first set of heat exchanging passageways (112) and a second set of heat exchanging passageways (114) disposed at least partially therein the core region (as shown in Figure 4); 
a first fluid inlet plenum (125) disposed adjacent the first end of the core region (as shown in Figure 9) and a first fluid outlet plenum (120) disposed adjacent the second end of the core region (as shown in Figure 9); 
a second fluid inlet plenum (130) disposed adjacent the first fluid outlet plenum (as shown in Figure 9) and a second fluid outlet plenum (135) disposed adjacent the first fluid inlet plenum (as shown in Figure 9); and 
Jeon teaches wherein the first fluid enters the inlet plenum in the first tube-side fluid flow path in a first direction (per fig. 8, black arrows at element 126) and turns substantially perpendicularly in a second direction to enable the first fluid to be channeled through the first set of heat exchanging passageways prior to entering the fluid outlet plenum where the first fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction (per fig. 8, black arrows at element 121).
a tube plate (127) disposed between the second fluid outlet plenum and the first fluid inlet plenum (as shown in Figure 9) and a tube plate (122) disposed between the first fluid outlet plenum and the second fluid inlet plenum (as shown in Figure 9), 
the first set of heat exchanging passageways defining a first tube-side fluid flow path (111) for a first fluid (water, denoted by black flow arrows), the first set of heat exchanging passageways extending from the first fluid inlet plenum to the first fluid outlet plenum (as shown in Figure 9), 
the second set of heat exchanging passageways defining a second tube-side fluid flow path (113) for a second fluid (refrigerant, denoted by white arrows), the second set of heat exchanging passageways extending from the second fluid inlet plenum to the second fluid outlet plenum (as shown in Figure 9). 
Jeon teaches wherein the tube plates and the core region include a weld bond, rather than aa braze bond, formed thereabout the first set of heat exchanging passageways and the second set of heat exchanging passageways.
However, Plourde teaches (Figures 1-2, 4 and 11) a heat exchanger (10) comprising tube plates (42, one in each header), a first set of heat exchange passageways (24a), and a second set of heat exchange passageways (24b). In particular, Plourde teaches that the entire heat exchanger, which includes the tube plates and passageways, is integrally joined via welding or brazing (per Paragraphs 0030 and 0032). A skilled artisan would have recognized that welding or brazing a heat exchanger would each provide a mechanically stable structure capable of ensuring a fluid tight seal along the crevices and/or joint interfaces between the heat exchanger parts ultimately ensuring proper operation during use of the heat exchanger.
Therefore, because welding and brazing heat exchanger parts together were art-recognized equivalents before the effective filing date of the claimed invention in heat exchanger applications where it is desired to form a mechanically stable and fluid tight joint between the parts of the heat exchanger, one of ordinary skill would have found it obvious to substitute a braze bond for the weld bond, for the purpose of providing a mechanically stable structure capable of ensuring a fluid tight seal along the crevices and/or joint interfaces between the heat exchanger parts ultimately ensuring proper operation during use of the heat exchanger.  
Jeon does not teach the second fluid enters the inlet plenum in the second tube-side fluid flow path in the first direction and turns substantially perpendicularly in a third direction that 1s opposite to the second direction, such that the second fluid is channeled through the second set of heat exchanging passageways prior to entering the fluid outlet plenum, wherein the second fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction.
Bruun teaches the already taught first fluid flow and that the second fluid enters the inlet plenum in the second tube-side fluid flow path in the first direction and turns substantially perpendicularly in a third direction that is opposite to the second direction, such that the second fluid is channeled through the second set of heat exchanging passageways prior to entering the fluid outlet plenum, wherein the second fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction (per 1st and second versions shown in figure 9).  It would be obvious to one skilled in the art that the inlets and outlet directions compared to the actual flow through the heat exchanger passageways may be modified as shown in Bruun, the motivation would be to either reduce piping and/or fit within the structural limitations of the location of the heat exchanger (bringing the flow around to come in straight may require additional length of pipe or a larger space)
Examiner also notes that changing the inlet and outlet of the second fluid would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Such change are well known in the art as shown by Bruun above, further the applicant specification provides no importance for this flow style (while shown in the figure the specification contains no reference or discussion of this flow change of direction).
Regarding Claim 18, Jeon as modified teaches the heat exchanger of Claim 13 and further teaches (Jeon’s Figures 2, 5-6, 9) a plenum shell (shell defined by the walls that form each of the headers 120, 130, 125 and 135) disposed about each of the plenum regions (as shown in Jeon’s Figure 2).
Regarding Claim 20, Jeon as modified teaches the heat exchanger of Claim 13.
The recitation of “wherein the heat exchanger is a recuperator” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Jeon heat exchanger meets all of the structural limitations as claimed and as such is fully capable of being employed as a recuperator. Additionally, and as an alternative, Jeon’s heat exchanger heats the cooler fluid with thermal energy from the hotter fluid and thus under the broadest reasonable interpretation it can be said that Jeon’s heat exchanger recuperates the heat from the hotter fluid as to be used to heat the cooler fluid.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Plourde, and further view of Bruun et al. (U.S. Patent 7,285,153), and further in view of Young - (US4289198 - previously cited), hereinafter referred to as “Young”.

Regarding Claims 2 and 14, Jeon as modified teaches the heat exchanger of Claims 1 and 13, respectively, but fails to teach wherein a plurality of solid rods are disposed between each distal end portion of the heat exchanging passageways of the second set of heat exchanging passageways to maintain spacing therebetween.
However, Young teaches that it is old and well-known to employ solid rods (20, solid circular, solid square, solid triangular or solid plate, as shown in Figure 3) disposed between distal end portion of heat exchanging passageways (13) to maintain spacing therebetween (as shown in Figures 1-2) for the purpose of providing tube support without creating substantial pressure drop (per Column 1, lines 60-63), ultimately enhancing structural integrity of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jeon, by employing a plurality of solid rods disposed between each distal end portion of the heat exchanging passageways of the second set of heat exchanging passageways to maintain spacing therebetween, as taught by Young, for the purpose of providing tube support without creating substantial pressure drop, ultimately enhancing structural integrity of the heat exchanger.  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Plourde, and further view of Bruun et al. (U.S. Patent 7,285,153), and further in view of Wu et al. - (US2005/0067153 - previously cited), hereinafter referred to as “Wu”.

Regarding Claims 3 and 15, Jeon as modified teaches the heat exchanger of Claims 1 and 13, respectively, but fails to teach wherein a distal end portion of each of the heat exchanging passageways of the second set of heat exchange passageways is flared to maintain spacing therebetween.
However, Wu teaches (Figures 2, 3A) that it is old and well-known to employ heat exchanging passageways (12) having distal end portions (44 & 46) that are flared (as shown in Figure 2 and per Paragraphs 0047 & 0049, where the end portions are expanded/shaped so as to have a greater cross-section relative to the central portion 48 of the heat exchange passageways) to maintain spacing therebetween (due to the abutment between surfaces 52 of end portions of adjacent heat exchanging passageways) for the purpose of increasing the sealing area available at the tube ends (per Paragraph 0003, lines 12-17) thus increasing structural integrity of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jeon, by flaring a distal end portion of each of the heat exchanging passageways of the second set of heat exchanging passageways to maintain spacing therebetween, as taught by Wu, for the purpose of increasing the sealing area available at the tube ends thus increasing structural integrity of the heat exchanger.  


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Plourde, and further view of Bruun et al. (U.S. Patent 7,285,153), and further in view of Kappes et al. - (US8051902 - previously cited), hereinafter referred to as “Kappes”.

Regarding Claims 8 and 17, Jeon as modified teaches the heat exchanger of Claims 1 and 13, respectively, but fails to teach a core shell disposed about the core region.
However, Kappes teaches (Figures 1-2) a heat exchanger (30) comprising a core region (10) including first set of heat exchanging passageways (18a) and a second set of heat exchanging passageways (18b). In particular, Kappes teaches a core shell (12) disposed about the core region (as shown in Figures 1A-1B). A skilled artisan would have recognized that such a core shell would aid in protecting the core region and depending on the material thereof would also aid in preventing heat losses to the environment thus ultimately increasing heat exchanging efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jeon, by employing a core shell disposed about the core region, as taught by Kappes, for the purpose of protecting the core region and/or preventing heat losses to the environment thus ultimately increasing heat exchanging efficiency.  

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Plourde, and further view of Bruun et al. (U.S. Patent 7,285,153), and further in view of Hays et al. - (US4235361 - previously cited), hereinafter referred to as “Hays”.

Regarding Claims 10 and 19, Jeon as modified teaches the heat exchanger of Claims 1 and 13, respectively, but fails to teach wherein each of the fluid inlet plenums and fluid outlet plenums include semi-ellipsoidal shaped axial ends.
However, Hays teaches (Figure 1) that it is old and well-known to shape axial ends (C) of a plenum (B) as semi-ellipsoidal for the purpose of better withstanding elevated pressures within the plenum (per Columns 2 & 3, lines 63-68 & 1-2, respectively), ultimately ensuring structural integrity of the plenum.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jeon, by employing each of the fluid inlet plenums and fluid outlet plenums including semi-ellipsoidal shaped axial ends, as taught by Hays, for the purpose of better withstanding elevated pressures within the plenum, ultimately ensuring structural integrity of the plenum.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Plourde, and further view of Bruun et al. (U.S. Patent 7,285,153), and further in view of Kappes.

Regarding Claim 21, Jeon discloses (Figures 2-6, 8-9, 12-13) a method of fabricating a heat exchanger (100) for exchanging heat between two fluid flows (refrigerant and water) in counter-flow arrangement (per Page 2 of the Description, lines 64-66) comprising: 
joining a first set of heat exchanging passageways (112) and a second set of heat exchanging passageways (114) to form a core region (110, Figure 4), the core region having opposed distal ends (longitudinal ends of 110) and defining a length (length along the longitudinal direction of 110) therebetween (as shown in Figure 4), the first set of heat exchanging passageways truncated (as shown in Figure 4 and per Page 3, lines 89-90, in that the first heat exchange passageways are shorter, therefore truncated, relative to the longer second heat exchanging passageways) proximate the opposed distal ends of the core region (as shown in Figure 4) and the second set of heat exchanging passageways extending a length longer than a length of the first set of heat exchanging passageways (as shown in Figure 4 and per Page 3, lines 89-90); 
joining a tube plate (122 and 127, respectively) about opposed distal ends of each heat exchanging passageway of the second set of heat exchanging passageways (as shown in Figures 3 and 9) to define a plenum region (a first region defined by refrigerant inlet header 130 and water outlet header 120 and a second region defined by refrigerant outlet header 135 and water inlet header 125) adjacent the opposed distal ends of the core region (as shown in Figures 3 and 9), each of the plenum regions including a fluid inlet plenum (130 and 125, respectively) and a fluid outlet plenum (122 and 127, respectively) the tube plate disposed therebetween the fluid inlet plenum and the fluid outlet plenum (as shown in Figures 3 and 9); and 
disposing a plenum shell (shell defined by the walls that form each of the headers 120, 130, 125 and 135) about each of the plenum regions (as shown in Jeon’s Figure 2).
Jeon teaches wherein the joining of the first set of heat exchanging passageways and the second set of heat exchanging passageways to form the core region and the joining of the tube plates about opposed distal ends of each heat exchanging passageway of the second set of heat exchanging passageways to define the plenum regions occurs via welding rather than brazing (per Pages 9 and 12, lines 332-333 and 492-496, respectively).
Jeon teaches wherein the first fluid enters the inlet plenum in the first tube-side fluid flow path in a first direction (per fig. 8, black arrows at element 126) and turns substantially perpendicularly in a second direction to enable the first fluid to be channeled through the first set of heat exchanging passageways prior to entering the fluid outlet plenum where the first fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction (per fig. 8, black arrows at element 121).
However, Plourde teaches (Figures 1-2, 4 and 11) a heat exchanger (10) comprising tube plates (42, one in each header), a first set of heat exchange passageways (24a), and a second set of heat exchange passageways (24b). In particular, Plourde teaches that the entire heat exchanger, which includes the tube plates and passageways, is integrally joined via welding or brazing (per Paragraphs 0030 and 0032). A skilled artisan would have recognized that welding or brazing a heat exchanger would each provide a mechanically stable structure capable of ensuring a fluid tight seal along the crevices and/or joint interfaces between the heat exchanger parts ultimately ensuring proper operation during use of the heat exchanger.
Therefore, because welding and brazing heat exchanger parts together were art-recognized equivalents before the effective filing date of the claimed invention in heat exchanger applications where it is desired to form a mechanically stable and fluid tight joint between the parts of the heat exchanger, one of ordinary skill would have found it obvious to substitute a braze bond for the weld bond, for the purpose of providing a mechanically stable structure capable of ensuring a fluid tight seal along the crevices and/or joint interfaces between the heat exchanger parts ultimately ensuring proper operation during use of the heat exchanger.  
Jeon as modified still fails to teach disposing a core shell about the core region.
However, Kappes teaches (Figures 1-2) a heat exchanger (30) comprising a core region (10) including first set of heat exchanging passageways (18a) and a second set of heat exchanging passageways (18b). In particular, Kappes teaches a core shell (12) disposed about the core region (as shown in Figures 1A-1B). A skilled artisan would have recognized that such a core shell would aid in protecting the core region and depending on the material thereof would also aid in preventing heat losses to the environment thus ultimately increasing heat exchanging efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jeon, by employing a core shell disposed about the core region, as taught by Kappes, for the purpose of protecting the core region and/or preventing heat losses to the environment thus ultimately increasing heat exchanging efficiency. 
Jeon does not teach the second fluid enters the inlet plenum in the second tube-side fluid flow path in the first direction and turns substantially perpendicularly in a third direction that 1s opposite to the second direction, such that the second fluid is channeled through the second set of heat exchanging passageways prior to entering the fluid outlet plenum, wherein the second fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction.
Bruun teaches the already taught first fluid flow and that the second fluid enters the inlet plenum in the second tube-side fluid flow path in the first direction and turns substantially perpendicularly in a third direction that is opposite to the second direction, such that the second fluid is channeled through the second set of heat exchanging passageways prior to entering the fluid outlet plenum, wherein the second fluid is turned substantially perpendicularly and discharged from the heat exchanger in the first direction (per 1st and second versions shown in figure 9).  It would be obvious to one skilled in the art that the inlets and outlet directions compared to the actual flow through the heat exchanger passageways may be modified as shown in Bruun, the motivation would be to either reduce piping and/or fit within the structural limitations of the location of the heat exchanger (bringing the flow around to come in straight may require additional length of pipe or a larger space)
Examiner also notes that changing the inlet and outlet of the second fluid would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Such change are well known in the art as shown by Bruun above, further the applicant specification provides no importance for this flow style (while shown in the figure the specification contains no reference or discussion of this flow change of direction). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Plourde, and further view of Bruun et al. (U.S. Patent 7,285,153), further in view of Kappes, and further in view of Hays.

Regarding Claim 22, Jeon as modified teaches the method of Claim 21 and further teaches wherein brazing a tube plate about opposed distal ends of each heat exchanging passageway of the second set of heat exchanging passageways to define a plenum region adjacent the opposed distal ends of the core region (as set forth in claim 21) but fails to teach forming the fluid inlet plenums and fluid outlet plenums having semi-ellipsoidal shaped axial ends.
However, Hays teaches (Figure 1) that it is old and well-known to shape axial ends (C) of a plenum (B) as semi-ellipsoidal for the purpose of better withstanding elevated pressures within the plenum (per Columns 2 & 3, lines 63-68 & 1-2, respectively), ultimately ensuring structural integrity of the plenum.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeon, by employing each of the fluid inlet plenums and fluid outlet plenums including semi-ellipsoidal shaped axial ends, as taught by Hays, for the purpose of better withstanding elevated pressures within the plenum, ultimately ensuring structural integrity of the plenum.  

Response to Arguments
Applicant’s arguments with respect to the claim(s), specifically the amendments, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes the amendment to claim 5 has eliminated the prior 112 rejection but created another one.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whittenberger et al. (U.S. PGPub 2005/0217836) teaches inlet and outlet direction perpendicular to the flow through the heat exchanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763